Title: [Diary entry: 9 October 1789]
From: Washington, George
To: 

Friday 9th. Exercised on horse-back between the hours of 9 and 11. Visited in my rout the Gardens of Mr. Perry and Mr. Williamson. Received from the French Minister, in Person, official notice of his having recd. leave to return to his Court and intended embarkation—and the orders of his Court to make the following communication—viz.—That his Majesty was pleased at the Alteration which had taken place in our Government and congratulated this Country on the choice they had made of a Presidt. He added that he should take care to make a favourable representation of the present State of things here to his Master who he doubted not would be much pleased therewith. Hitherto he observed that the Government of this Country had been of so fluctuating a nature no dependence could be placed on its proceedings; whh. caused foreign Nations to be cautious of entering into Treaties &ca. with the United States—But under the present Government there is a head to look up to—and power being put into the hands of its Officers stability will be derived from its doings. The Visiters this evening to Mrs. Washington were respectable both of Gentlemen and Ladies.